Order reversed on the law, with $20 costs and disbursements to appellants, and the proceeding dismissed. Despite the strong reservations that some of us retain, we may not substitute our judgment for that of the City Civil Service Commission (Matter of Radigan v. O’Connell, 304 N. Y. 396). There was sufficient evidence, including the reports of the neutral psychiatrists, to support conflicting inferences as to the personality of petitioner; and in the face of such a conflict we may not in an article 78 proceeding disturb the decision made by the commission (Matter of Stork Restaurant, v. Boland,, 282 N. Y. 256). We also appreciate that the psychi*864atrists only evaluated petitioner’s qualifications to fulfill the unique duties of a policeman in New York City; and did not assume to pass upon his ability to function in civilian occupations. Accordingly, the order at Special Term is reversed and the proceeding dismissed. All concur except McNally, J., who dissents and votes to affirm in the following dissenting memorandum: I do not underestimate the importance of emotional stability in a police officer and do not question the discretion properly possessed in the appointing authority in passing upon an applicant’s qualifications. It is my view that the record fails to disclose any indication of instability on the part of the petitioner which would disqualify him from performance of his duties as a patrolman in the New York City Police Department. Consequently, I dissent and vote to affirm the order of Special Term. Present — Peck, P. J., Breitel, Botein, Valente and McNally, JJ.